Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted claims 21-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-26 disclose an embodiment that is restrictable from the originally elected Group I (Claim 1-9). Mainly, claims 21-26 disclose a “supply plenum” and a controller that works differently than the controller of Group I. As such, claims 21-26 are distinct from the elected invention. Claims 27-32 disclose a method that is distinct from the elected Group I, because the method can be performed by a materially different apparatus form the one of Group I. Mainly, the method is performed by an apparatus that includes a plenum, a different controller, and lacks the structure claimed in Group I (such as a detector, a supply vents, an air handling unit, etc.).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for s 21-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Amendments to claims 1-9, filed on 06/01/2020, are accepted and do not introduce new matter. 
Claims 1-9 are pending; claims 10-20 are cancelled; claims 21-32 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses “an air handling unit”. However, this is already disclosed in independent claim 1. Therefore, this is considered double inclusion, which renders the claim indefinite because it is unclear if there one or more than one air handling unit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie (U.S. 5,855,510) in view of Lee (U.S. 2016/0084513).
Regarding claim 1, McKenzie teaches a system (Figs 1-7) for suppressing fire growth within a compartment (compartment defined by rooms 25, 35, 30 and 40) comprising: 
a detector (smoke detectors 102, 104, 106 and 108) in communication with other parts of the system (as disclosed in col 2, lines 60-68); 
an exhaust fan (250) in communication with other parts of the system (as disclosed in col 7, lines 48-54); 
a supply damper (118) in communication with other parts of the system (as disclosed in col 4 line 65 - col 5 line 5), wherein the supply damper is located in an airflow path between the exhaust fan and an air handling unit (supply damper 118 is placed in a flow path in between exhaust fan 250 and an air handling unit defined by compressor 60, as seen in Figs 1 and 7); 
an evacuation damper (150) in communication with other parts of the system (as disclosed in col 6, lines 46-56), wherein the evacuation damper is located in an airflow path between the exhaust fan and one or more compartment supply vents (evacuation damper 150 
wherein, upon receiving an alert signal, said detector is configured to: 
cause a close signal to be transmitted to said supply damper thereby blocking the airflow path between the exhaust fan and the air handling unit (as disclosed in col 4 line 65 – col 5 line 14, the supply damper shown in its closing position in Fig 7 blocks airflow from the air handling unit to the exhaust fan 250); 
cause an open signal to be transmitted to said evacuation damper thereby opening an airflow path between the exhaust fan and the one or more compartment supply vents (as disclosed in col 6, lines 46-56, the evacuation damper opens as shown in Fig 5 to allow an airflow between the vent 55a and the exhaust fan 250); and 
cause a start signal to be transmitted to said exhaust fan (as disclosed in col 7, lines 48-55).
However, McKenzie does not teach a processor; and the detector, the exhaust fan, the supply damper and the evacuation damper being in communication with the processor.  
Lee teaches a ventilation apparatus that controls air flow inside a compartment in the event of a fire (as disclosed in the abstract); wherein a processor (controller disclosed in Par 0010) receives electrical signals from sensors for generally controlling an air supply fan, an air exhaust fan (Par 0010); wherein the processor is connected to all the devise in the system (as disclosed in Par 0097).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie to incorporate the 
Note: all references made in parenthesis hereafter are referencing McKenzie, unless otherwise stated. 
Regarding claim 2, McKenzie and Lee teach the system of claim 1, wherein said supply damper is disposed downstream of said air handling unit (supply damper 118 is downstream of air handling unit 60) in a central air conditioning system (as disclosed in col 4, lines 9-16, the air handler 60 is used in an air conditioning system) and said evacuation damper (150) is disposed upstream of said exhaust fan (as seen in Figs 1-2, evacuation damper 150 is upstream of exhaust fan 250).
Regarding claim 4, McKenzie and Lee teach the system of claim 2, further comprising: a compartment vent damper (140, 125, or 130) in communication with said processor (as disclosed in col 6, lines 46-56); wherein said processor is further configured to cause a second close signal to be transmitted to said compartment vent damper (as seen in Fig 1, there are a number of vent dampers connected to the control unit, which would open in the event of fire in any of their corresponding rooms in order to vent any harmful gasses out of the respective rooms, since each room has a corresponding smoke detector).
claim 6, McKenzie and Lee teach the system of claim 2 wherein said processor is connected wirelessly to said detector (as disclosed in paragraph 0097 of Lee).
Regarding claim 7, McKenzie and Lee teach the system of claim 2 wherein said supply damper communicates said open signal to said evacuation damper (as disclosed in col 8, lines 8-20, the supply damper 118 moves in response to the open signal for the evacuation damper 150).
Regarding claim 8, McKenzie and Lee teach the system of claim 2 wherein said processor causes an event notification to be transmitted (as disclosed in col 2, lines 18-21, the system alerts police or fire departments of the presence of a fire)  
Regarding claim 9, McKenzie and Lee teach the system of claim 8 wherein said event notification is transmitted to an emergency authority (as disclosed in col 2, lines 18-21).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie (U.S. 5,855,510) in view of Lee (U.S. 2016/0084513); further in view of Wagner (U.S. 2009/0038811). 
Regarding claim 3, McKenzie and Lee teach the system of claim 2. However, they do not teach the system wherein said detector further comprises: a detection chamber, and an aspiration fan, wherein said aspiration fan operates to draw air from the compartment to said detection chamber and wherein said detector is configured to detect conditions in air supplied to said detection chamber.
Wagner teaches an aspiration system (disclosed in Par 0055 and 0087) that operates to draw air, via an intake fan 13a (as disclosed in Par 0085) , i.e. an aspiration fan, from the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie to incorporate the teachings of Wagner to provide the detection system with an aspirator fan and a detection chamber to detect conditions in the air in order to have constant monitoring of oxygen levels within the protected area (as disclosed in paragraph 0112 of Wagner), which is beneficial in systems that ventilate protected enclosures in the event of a fire, such as the ones taught by McKenzie and Wagner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie (U.S. 5,855,510) in view of Lee (U.S. 2016/0084513); further in view of Krueger (U.S. 5,825,294). 
Regarding claim 5, McKenzie and Lee teach the system of claim 2. However, they do not teach the system wherein said detector comprises a thermostatic detector.
Krueger teaches a thermostatic heat detector (10) for indicating when a temperature has increased to a predetermined level. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKenzie to incorporate the teachings of Krueger to provide the system with the thermostatic heat detector of Krueger because the detector can be easily manufactured, is durable and reliable (as disclosed in Col 2, lines 62-67). 
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 06/01/2020 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752